523 F.2d 6
Salem M. ALNAJJAR, Plaintiff-Appellant,v.FORD MOTOR COMPANY and Ernest R. Breech, Defendant-Appellees.
No. 74-1877.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1975.

Michael A. Gantz, Lopatin, Miller, Bindes & Freedman, Detroit, Mich., for plaintiff-appellant.
John A. Mundell, Jr., Foster, Meadows & Ballard, Detroit, Mich., for defendant-appellees.
ORDER
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.


1
On April 30, 1975,this curt entered a show cause order requiring that the attorney for appellant show cause within thirty days why he should not be adjudged to be in contempt of court for failure to comply with the Federal Rules of Appellate Procedure in the preparation of appellant's brief and appendix.  On the same day defendants-appellees filed a motion for dismissal of the appeal, for failure to conform to the Federal Rules of Appellate Procedure.


2
The attorney for appellant has submitted "erratum" which correlates the references in appellant's brief to the pages reproduced in the appendix.  Part of the illegible portions of the appendix have been transcribed illegible form.  Other parts remain illegible.  In other respects the appendix still does not comply with the rules.


3
It is Ordered that the Clerk of this court return to counsel for appellant all copies of the appendix filed April 17, 1975.  If appellant desires to pursue this appeal, his attorney shall file a revised appendix conforming in all respects with Federal Rules of Appellate Procedure, Rule 30.


4
It is further Ordered that the attorney for appellant undertake to agree with counsel for appellees upon the contents of the appendix, as provided by Rule 30(b), Federal Rules of Appellate Procedure.


5
In the absence of agreement, the attorney for appellant shall, not later than ten days from the date of the filing of this order, serve on counsel for appellees a designation of the parts of the record which he intends to include in the appendix and a statement of the issues which he intends to present for review.  If counsel for appellees deems it necessary to direct the particular attention of the court to parts of the record not designated by appellant, he shall, within ten days of the receipt of the designation, serve upon the attorney for appellant a designation of those parts.  The attorney for appellant shall include in the appendix the parts thus designated.


6
All parts of the appendix shall be legible.


7
The attorney for appellant is allowed not more than forty days from the entry of this order to file an appendix in compliance with the rules and to conform his brief to the appendix.  Otherwise, the motion of appellees to dismiss the appeal will be granted.


8
It is further Ordered that within thirty days after the filing of the appendix and any correction in appellant's brief the appellees shall file and serve their answering brief.


9
A copy of this order will be mailed by the Clerk of Salem Alnajjar.


10
Entered by order of the Court.